Exhibit 10.30.3


FORM OF STOCK GRANT CERTIFICATE
For Directors


This Stock Grant Certificate certifies that, pursuant to the ARIAD
Pharmaceuticals, Inc. 2006 Long Term Incentive Plan, as amended (the “2006
Plan”), the Board of Directors of ARIAD Pharmaceuticals, Inc. (the “Company”)
has granted shares of Common Stock, $.001 par value per share, of the Company
(the “Stock Grant”), as follows:
 

 
Name of Participant:
   
Number of Granted Shares:
   
Grant Price:
$.001 Per Share
 
Grant Date:
       

 
The Stock Grant is subject to all the terms, conditions and limitations set
forth in the 2006 Plan, which is incorporated herein by reference, and to the
following additional terms specified by the Board of Directors of the
Company.  Capitalized terms used herein and not otherwise defined shall have the
meaning set forth in the 2006 Plan.


Grant Price.  The Grant Price has been deemed to have been paid by services
rendered to the Company by the Participant.


Lapsing Repurchase Right. In the event that the Participant no longer is an
employee, director or consultant of the Company or an affiliate prior to[date],
the Company shall have the option, but not the obligation, to purchase from the
Participant (or the Participant’s Survivor) at a price per Granted Share equal
to $.001, all or any part of the Granted Shares which have not yet lapsed in
accordance with the schedule set forth below (the “Lapsing Repurchase Right”)
and, in the event the Company exercises such right, the Participant (or the
Participant’s Survivor) shall be obligated to sell to the Company, at a price
per Granted Share equal to $.001, all or any part of the Granted Shares then
subject to the Lapsing Repurchase Right.  The Company’s Lapsing Repurchase Right
is as follows:


[Lapsing Repurchase Right to be inserted]


Restrictions on Transfer.  All Granted Shares which are subject to the Lapsing
Repurchase Right may not be sold, transferred, assigned, hypothecated, pledged,
encumbered or otherwise disposed of, whether voluntarily or by operation of law,
other than to the Company.  The Company shall not be required to transfer any
Granted Shares on its books which shall have been sold, assigned or otherwise
transferred in violation of this Stock Grant Certificate.


Dividends and Voting.  The Participant shall be entitled effective as of the
Grant Date to exercise the rights of a shareholder of Common Stock of the
Company, including the right to vote the Granted Shares and the right to receive
dividends on the Granted Shares, unless and until the Granted Shares are
repurchased pursuant to the Lapsing Repurchase Right.  The Company shall pay
dividends on the Granted Shares to the Participant at the same time dividends
are paid to the Company’s shareholders.


Escrow of Granted Shares.  Until the Lapsing Repurchase Right shall lapse in
full, the certificate(s) representing the Granted Shares shall be held in escrow
by the Company or its designee.  In the event of a repurchase by the Company of
Granted Shares subject to the Lapsing Repurchase Right, the Company shall
release from escrow and cancel the certificate(s) for the number of Granted
Shares so repurchased.
 
 
 
 

--------------------------------------------------------------------------------

 
 
Legend.  In addition to any legend required pursuant to the Plan or by law,
including a legend required by virtue of the fact that the Participant is an
affiliate (as defined in Rule 144(a)(1) of the Securities Act of 1933, as
amended) of the Company, all certificates representing the Granted Shares to be
issued to the Participant pursuant to this Stock Grant Certificate shall contain
the following legend:


“The shares represented by this certificate are subject to restrictions set
forth in a Stock Grant Certificate dated as of ______________ with this Company,
a copy of which is available for inspection at the offices of the Company or
will be made available upon request.”


Tax Considerations.  The Participant acknowledges and agrees that any income or
other taxes due from the Participant with respect to the Granted Shares shall be
the Participant’s responsibility.


In witness whereof, the Company has caused this Stock Grant Certificate to be
executed by its duly authorized officer.
 
ARIAD PHARMACEUTICALS, INC.
PARTICIPANT
       
____________________________
____________________________
Edward M. Fitzgerald
 
Executive Vice President,
 
Chief Financial Officer
 

 
 
 
 
 
 
 